

115 HR 7066 IH: Army Security Agency Monument Act
U.S. House of Representatives
2018-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7066IN THE HOUSE OF REPRESENTATIVESOctober 16, 2018Ms. Adams (for herself, Mr. Pittenger, Mr. Meadows, Mr. Jones, and Mr. Lawson of Florida) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of the Army to place in Arlington National Cemetery a monument honoring
			 Army Security Agency veterans of World War II, the Korean conflict, and
			 the Vietnam Era, and for other purposes.
	
 1.Short titleThis Act may be cited as the Army Security Agency Monument Act. 2.Placement of monument honoring veterans of the Army Security Agency who served in the armed forces between 1945 and 1976, during World War II, the Korean conflict, and the Vietnam era (a)In generalSubject to the requirements of subsection (c), the Secretary of the Army shall place in Arlington National Cemetery a monument honoring Army Security Agency veterans who served in the Armed Forces between 1945 and 1976, during World War II, the Korean conflict, and the Vietnam era.
 (b)DesignThe monument placed under subsection (a) shall be based on a design approved by the Secretary of the Army and the National Army Security Agency Association.
 (c)Agreement for construction and maintenanceThe Secretary of the Army may only place a monument under subsection (a) if the Secretary enters into an agreement with the National Army Security Agency Association under which the Association agrees to pay all costs necessary for preparation of the site for the monument and to construct, install, and maintain the monument, and to such other provisions as the Secretary may require.
 (d)DefinitionsIn this section, the terms World War II, Korean conflict, and Vietnam era have the meanings given such terms in section 101 of title 38, United States Code. 